       Case 1:21-mj-03533-LFL Document 8 Entered on FLSD Docket 08/06/2021 Page 1 of 1

                                                 MINUTE ORDER                                                                        Page 14

                                       Magistrate Judge Lauren F. Louis
                       Atkins Building Courthouse - 11th Floor                             Date: 8/5/2021                Time: 1:30 p.m.

Defendant:        4)JHON RODRIGUEZ                  J#: 02438-506     Case#: 21-MJ-3533-LOUIS
                                                                                ----------~----
AUSA: Adam Hapner                                           Attorney:
                                                                      ------------------
Violation: MDFL/Warr/lndictment/ Conspiracy to PWID five kilo
                                                                  Surr/Arrest Date: YOB: 1986
             or more of a mixture containing cocaine on board a
             Vessel Subject to the Jurisdiction of the U.S.

Proceeding: Initial Appearance                                             CJA Appt:        Sam Rabin1 Esq.
Bond/PTO Held: C Yes           O No           Recommended Bond:

Bond Set at:                                                               Co-signed by:
                  ------------------                                                          ------------
 rri I Surrender and/or do not obtain passports/travel docs                      Language:                Spanish

         Report to PTS as directed/or            x's a week/month by              Disposition:
 (!J
         phone:          x's a week/month in person                               n,-S:--..1--~ ,.,.,,,,,.n,,,.,.,.,I .,.,. •           ,.;,.
                                                                                       -                                        .
         Random urine testing by Pretrial
                                                                                  video
 [Q]     Services
         Treatment as deemed necessary
 [Q]     Refrain from excessive use of alcohol                                    n,-S::=;-d-:::::~ nrluic:orl nf rinhtc nnrl
                                                                                       -                            -     -                     -
                                                                                                                                                    ,c,



 (c]     Participate in mental health assessment & treatment

 [[]     Maintain or seek full-time employment/education                          Defendant sworn; CJA counsel appointed

 (E]     No contact with victims/witnesses, except through counsel

 (E]     No firearms                                                              STIP $250K CSB w/Nebbia w/right to

 IQ      Not to encumber property                                                 revisit (no hrg. held); Court sets

 [Q]     May not visit transportation establishments
         Home Confinement/Electronic Monitoring and/or                            Defendant waives removal; Ordered
 (g]     Curfew                pmto              am, paid by                      removed to the M/D of Florida

         Allowances: Medical needs, court appearances, attorney visits,
 (D      religious, employment
                                                                                  **Brady warning given**
 ID      Travel extended to:
                                                                                   Time from today to                               excluded
 (E]     Other:                                                                    from Speedy Trial Clock
NEXT COURT APPEARANCE          Date:              Time:           Judge:                                     Place:

Report RE Counsel:
                        ----------------------------------
PT D/Bond Hearing:
                        ----------------------------------
Pre Ii m/Arr ai gnor Removal:
                                 -------------------------------
St at us Conference RE:
D.A.R.     17:13:44                                                        Time in Court:            20 mins
                                         s/Lauren F. Louis                                               Magistrate Judge
